Order filed March 28, 2012
 
                                                                                               In The
                                                                                                        
   Eleventh
Court of Appeals
           
__________
 
                              No.
11-12-00093-CV
 
                                  __________
 
                        IN
RE CAMILLE WOODSIDE

                                         Original Mandamus Proceeding

 
O R D E R
 
            Relator,
Camille Woodside, has filed in this court an original mandamus proceeding
regarding an order entered on March 7, 2012, by the 318th District Court of
Midland County in Cause No. FM-35,058, which requires that relator appear for
deposition prior to April 15, 2012, and produce all requested documents by
March 30, 2012.  In conjunction with the mandamus, relator has also filed a motion
for temporary stay.  Pursuant to Tex. R.
App. P. 52.10(b), this court grants the motion for temporary stay and
hereby orders that all actions and proceedings related to the March 7 order be
temporarily stayed pending further order of this court or final disposition of
this mandamus proceeding.  
            Furthermore,
pursuant to Tex. R. App. P. 52.4,
this court requests that a response to relator’s petition for writ of mandamus be
filed on or before April 12, 2012.  
 
                                                                                                PER
CURIAM
March 28,
2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.